In re: Ronald Scrivens, applying for writ of mandamus, habeas corpus.
Writ granted. See Order.
On considering the petition of the relator, Ronald Scrivens, in the above entitled and numbered cause:
It is ordered that the Honorable Bernard J. Bagert, Sr., Judge of the Criminal District Court, Parish of Orleans, furnish the said relator a copy of the transcript of the evidentiary hearing previously held on his petition for habeas corpus pursuant to the “Motion for Hearing Transcript” denied on June 25, 1974, under docket number 238-278 & 239-673 of said Court.